DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The application includes limitations from the allowed parent application. Specifically, the application still requires specific measurements for the compression system blade ratio, but now further requires an engine core radius ratio to be measured. The new limitations now require a ratio between that compression blade ratio and the engine core radius ratio. As described in the previous reasons for allowance, although these measurements for an engine may exist somewhere, they must be explicitly stated or given good reason to exist in order for any rejections to be proper. Neither was found for this new limitation so the application has been allowed. The reasons for allowance previously presented for 16443938 are shown here below, as their contents are still very relevant to these reasons for allowance.
After search, no patent prior art was found that described the sizing of both the inlet fan blade and the final compressor blade. The specific limitations from claim 1 that was unable to be found was “a compression system blade ratio defined as the ratio of the fan blade height to the height of the most downstream compressor blade is in the range of from 45 to 95”. There was art available such as Sheridan (US 20130186058) and Ullyott (US 20160376981) that described specific pressure ratios of compressors, but none described a direct relationship between that and 
The examiner then considered NPL document (attached) titled “Ultra-High Bypass Engine Aeroacoustic Study” as it provided some scale drawings of gas turbine systems. The various figures from listed document page numbers 40-59 showed engines where the inlet fan blades were much greater in size than the most downstream compressor blade, which could possibly provide the ratio of 45 to 95 required by claim 1. However, the most downstream compressor blade in each of the figures is so small in the figures that it is no more than a couple of pixels high. Because of this it is impossible to get an accurate measurement of the most downstream blade to compare to the inlet fan blade, and as a ratio between the two items is required, any small error in the tiny size of the compressor blade could move the ratio in and out of the range required. With this lack of confidence in receiving an accurate measurement of the sizing of the most downstream compressor blade, it is impossible to rely on any of the figures as an accurate reference for the exact ratio that would be needed in a 102 rejection. 
Because the NPL reference shows a large size difference between the most downstream compressor blade and the fan blade, the examiner considered the possibility of an optimization type rejection with the NPL being used as the base reference. However, as optimizing the size ratio of the inlet fan blade to the most downstream compressor blade would require modifying the height of at least one of the two blades, a motivation for optimization would be required. Any optimization without a good motivation would not be obvious, as changing the size of one of the two items would require changing the sizer of the casing around the blades, and possibly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	3/9/2022